 


109 HR 4878 IH: For the relief of Karen Poppell.
U.S. House of Representatives
2006-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
V 
109th CONGRESS
2d Session
H. R. 4878 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2006 
Mr. LaTourette introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
For the relief of Karen Poppell. 
 
 
1.Immediate relative status for Karen Poppell 
(a)In generalKaren Poppell shall be classified as an immediate relative within the meaning of section 201(b)(2)(A)(i) of the Immigration and Nationality Act for purposes of approval of a relative visa petition filed under section 204 of such Act by Karen Poppell and the filing of an application for an immigrant visa or for adjustment of status. 
(b)Adjustment of statusIf Karen Poppell enters the United States before the filing deadline specified in subsection (c), she shall be considered to have entered and remained lawfully and shall, if otherwise eligible, be eligible for adjustment of status under section 245 of the Immigration and Nationality Act as of the date of the enactment of this Act. 
(c)Deadline for application and payment of feesSubsections (a) and (b) shall apply only if the petition and the application for issuance of an immigrant visa or the application for adjustment of status are filed with appropriate fees within 2 years after the date of the enactment of this Act. 
(d)Reduction of immigrant visa numberUpon the granting of an immigrant visa or permanent residence to Karen Poppell, the Secretary of State shall instruct the proper officer to reduce by 1, for the following fiscal year, the total number of immigrant visas available under section 201(c)(1)(A) of the Immigration and Nationality Act. 
(e)Denial of preferential immigration treatment for certain relativesThe natural parents, brothers, and sisters of Karen Poppell shall not, by virtue of such relationship, be accorded any right, privilege, or status under the Immigration and Nationality Act. 
 
